EXHIBIT 10.33



MEMORANDUM





To: Donald P. Aiken

From: Carole F. St. Mark

Re: Election as Chairman of the Board
Gerber Scientific, Inc. (the "Company")

Date: December 18, 2003



The Board of Directors of Gerber Scientific, Inc. (the "Board"), with you
abstaining, elected you Chairman of the Board, effective February 1, 2004.



As non-executive Chairman, the Board has approved payment to you of $12,500 per
month in addition to your compensation as a non-employee Director of the
Company. This fee will be reviewed periodically by this Committee and will be
paid to you until you cease to be Chairman of the Board for any reason.




 

/s/ Carol F. St. Mark

   

Carole F. St. Mark, Chair
Nominating and Corporate Governance Committee
of the Board of Directors

 



 

 